Pee' CuRIam :
Appellants filed their application for a rehearing herein March 17, 1925, which the court has carefully considered. No suggestions are made therein which, in the opinion of the court, require any other or different conclusion from that already arrived at by the court. Attention is called to the references by the court, in its opinion, to certain congressional hearings and reports and it is sug*583gested that such references are in violation of the rule announced in United States v. Trans-Missouri Freight Association (166 U. S. 290), and other cases. The conclusion reached by the court and expressed in its opinion filed herein does not at all rest upon what may be gathered from the said congressional hearings and reports, but upon other grounds fully stated in said opinion. The said hearings and reports are cited only as further support of the legal conclusion already drawn by the court from the statutory language used. The application for rehearing is denied.